v. Airmotive & Villanova, Inc., 109 Nev. 314, 318, 849 P.2d 277, 279 (1993)
                (holding that "juror affidavits [are] inadmissible to show that the jurors
                misunderstood the judge's instructions") (internal quotations omitted).
                Instead of relating objective facts, paragraphs 4, 6, and 7 delved into the
                prohibited realm of the jury's mental processes, and understanding of the
                judge's instructions.
                              Consequently, we conclude that although paragraph 5
                establishes that juror misconduct occurred, it is not sufficient to establish
                that the misconduct was prejudicial.      See Meyer, 119 Nev. at 563-64, 80
                P.3d at 455 (explaining that in order to prevail on a motion for a new trial
                based on juror misconduct, admissible evidence must establish        "a) the
                occurrence of juror misconduct, and (2) a showing that the misconduct was
                prejudicial"). Knowledge that a juror used Google to look up "mitigation of
                damages" on his phone without any more details, like whether the
                definition found was even inaccurate, is insufficient to establish prejudice
                under Meyer.     119 Nev. at 564, 80 P.3d at 455 ("Prejudice is shown
                whenever there is a reasonable probability or likelihood that the juror
                misconduct affected the verdict."). Therefore, we reverse the district
                court's grant of a new trial. We also order the district court to reconsider
                the merits of Respondents' motion for additur. 1 Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                       'We have considered the parties' remaining arguments and conclude
                that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                                                              Liga-d-tn
                                               Hardesty

                                                     bp.401

                                               Parraguirre



                                               Douglas




                                               Gibbons




                cc: Hon. Jerry A. Wiese, District Judge
                     Eva Garcia-Mendoza, Settlement Judge
                     Barron & Pruitt, LLP
                     Richard Harris Law Firm
                     Marquis Aurbach Coffing
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                 3
(0) 1947.4